DETAILED ACTION
Response to Arguments

	The Applicant argues: 

“Claim 16 was previously amended to recite the determination of the trajectory of the first vehicle recited in step b) based on the measurements of the second vehicle recited in step a). The primary Costa reference differs from the claim 16 inter alia by not disclosing use of an equation of trajectory, construction of a dynamic model, determination of an optimal speed with the optimal speed being determined using a Model Predictive Control (MPC) implemented over a time horizon determined by accounting for traffic conditions on the road.” Examiner finds this argument unpersuasive.

	Costa discloses computing device(s) 106 determining the trajectory of surrounding objects based on the objects state data at one or more times. (See at least ¶ [0050]) This indicates that there is a use of an equation to determine the trajectory. Further, Costa discloses identifying and classifying objects based on motion or static attributes. (See at least ¶ [0049]) By classifying objects based on motion and by determining the trajectory of objects Costa is disclosing construction of a dynamic model. Finally, Costa discloses determining an optimal speed. Motion plans are determined to meet vehicle control constraints based on cost data. The cost data includes the increase of using consumable resources, i.e., fuel.



	Applicant further argues: 

“There is no disclosure in the record rendering obvious the utilization of the equation of motion cited previously in Wikipedia and now the identical equation cited in the newly cited Moebs et al publication r=ro+Vo+1/2 at2 for determining the trajectory of motion of the second vehicle based upon the measurements recited in step a) as recited in step b) in real time at an optimal speed minimizes energy consumption of the first vehicle based on the trajectory of the second vehicle.” Examiner finds this argument unpersuasive.

	In response to Applicant’s argument above, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the equation used by the Applicant is a well-known physics 

	The Applicant further argues:

“The Examiner relies on Moebs et als' equations cited in the portion of Moebs et al describing "Two Body Pursuit Problems". Moebs et al states "[t]he motions of objects are coupled-meaning, the unknown depends on the motion of two objects". 

However, the only application taught by Moebs et al is the illustrated "Car 1" accelerating toward "Car 2". The claims recite a different two body motion problem of a first vehicle following a second vehicle under controlled variable conditions in which the first vehicle does not catch the second vehicle and the second vehicle's motion is dependent on measured values.” Examiner finds this argument unpersuasive.

	Moebs describes the equation used by the Applicant in a kinematic system including cars travelling. Because the equation is a fundamental kinematic equation the application is not limited to the exact circumstances found within Moebs. The equation is used to model a system given the variables in the equation. 

	The applicant further argues:

“A person of ordinary skill in the art would not consider it obvious to modify Moebs et al's equation of motion pertaining to "Car 1" accelerating toward "Car 2" which requires 

	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the equation used by the Applicant is a well-known physics equation which may be applied to kinematic systems, e.g., vehicles travelling in a roadway. It would be obvious to one of ordinary skill in the art to apply the equation, taught in Moebs, to help model similar systems, e.g., cars travelling on the road. 

	Applicant further argues: 

“The proposed combination is a classic hindsight reconstruction of the prior art including four references that teach only parts of the independent claim based on the .

	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

	Applicant further argues:

“Moreover, claim 16 as amended recites being "implemented over a time horizon and a space horizon determined by accounting for traffic conditions on the road", and "the space horizon being calculated between a current position of the first vehicle and a next stopping point which is a next infrastructure related obstacle that compels slowing down", which is supported by paragraphs [0069] and [0070] supra. 



	Examiner agrees that the proposed amendments appear to overcome the prior art of record. However, further search and consideration are required to determine the patentability of the claims. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355. The examiner can normally be reached Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center 





/C.L.C./Examiner, Art Unit 3662                                                                                                                                                                                                        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662